DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerner (2018/0141396).
In re claim 1, Kerner discloses a bicycle tire repair device (1) comprising: a main body (3) having a first end (end needle is threaded into) forming a working end useful for repairing and fluidly connecting with a tire to be repaired and a second end (end CO2 cartridge is threaded into) forming an air inlet end useful for connecting with an object that outputs air and defining a channel (channel defined between the two ends of the main body) between the first and the second ends for allowing the air from the object to flow to the second end, wherein the first end includes a tire repair needle (4) connected therewith.
In re claim 2, Kerner discloses the bicycle tire repair device as claimed in claim 1, wherein the first end defines a hole (hole at the end the needle 4 is connected to) for selectively receiving the tire repair needle or a valve of the tire to be repaired (functionally capable of meeting the claim language), and wherein the hole of the first end has first threads (26) and the tire repair needle has second threads (28) engagable with the first threads (para.84).
In re claim 3, Kerner discloses the bicycle tire repair device as claimed in claim 1, wherein the tire repair needle is configured to hold a tire repair strip (fig.11, holds plug 40) and to insert the tire repair strip into the tire to be repaired (fig.2), wherein the tire repair needle has a body (body onto and into which the plug is inserted, fig.11) on which the tire repair strip is mounted, wherein the tire repair needle has a flange (flange which has o-ring 31) protruding radially outwardly from the body, and wherein the flange is disposed outside the main body and abuts against the first end of the main body when the tire repair needle is engaged at the first end of the main body (fig.9).
In re claim 10, Kerner discloses the bicycle tire repair device as claimed in claim 2 further comprising a seal ring (31) retained in the channel for preventing the air from the object from flowing between the first and the second threads.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner.
In re claim 4, Kerner discloses the bicycle tire repair device as claimed in claim 3 further comprising a sleeve (50, figs.11-12) selectively covering and uncovering the body of the tire repair needle and wherein the sleeve has an open end and the open end is closed by the seat (para.96). 
However, while Kerner discloses all the limitations of the claims, it fails to explicitly disclose the exact claimed location of the sleeve on a seat of the needle, rather it’s on the seat of the main body.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the sleeve to seat on the needle body instead of the main body, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner in view of Gu (10,940,908).
In re claim 5, Kerner fails to explicitly disclose the bicycle tire repair device as claimed in claim 4, wherein the seat is releasably connected with the body, and wherein the seat defines a hole and the body of the tire repair needle is inserted in the hole.
Gu teaches another bicycle tire repair device the seat (40) is releasably connected with the body (42), and wherein the seat defines a hole (hole that 42 is threaded into in 40) and the body of the tire repair needle is inserted in the hole (fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Gu in Kerner for the purpose of ease of manufacturing and for providing a larger seat which provides for a larger sleeve which can store both the plugs and the needle thereby making the whole tool compact and allowing for multiple uses without having to get a new plug. 
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner in view of Topeak (CN202208337U).
In re claim 6, Kerner fails to explicitly disclose the bicycle tire repair device as claimed in claim 1 further comprising a mount mountable on a bicycle, wherein the mount has an attaching portion for attaching to the bicycle, wherein the mount has a first holding portion for releasably holding the main body and a second holding portion for releasably holding the object, and wherein when the mount, the main body, and the object are to be carried by the bicycle, the mount is attached to the bicycle, the main body is held by the first holding portion, and the object is held by the second holding portion respectively.
Topeak teaches another bicycle tire repair device (figs.1-18) having a mount (10, 20) mountable on a bicycle, wherein the mount has an attaching portion (10) for attaching to the bicycle, wherein the mount has a first holding portion (22) for releasably holding the main body and a second holding portion (23) for releasably holding the object, and wherein when the mount, the main body, and the object are to be carried by the bicycle, the mount is attached to the bicycle, the main body is held by the first holding portion, and the object is held by the second holding portion respectively (fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Topeak in Kerner for the purpose of allowing a cyclist to make repairs during a ride without requiring the use of a backpack to carry the repair device thereby ensuring the tire can be fixed quickly without the added weight or inconvenience of a bag. 
In re claim 7, Kerner fails to explicitly disclose the bicycle tire repair device as claimed in claim 6, wherein the first and the second holding portions are elastic. The Examiner takes Official Notice that elastic mounts are well known in the art and it would have been an obvious matter of design choice to make the mount elastic, since the applicant has not disclosed that the elastic mount solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with mounts taught by Topeak.
In re claim 8, Kerner discloses the bicycle tire repair device as claimed in claim 7, wherein each of the first and the second holding portions has two distal ends spaced from each other (figs.2-5).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner in view of Topeak and further in view of Park (2019/0077099).
In re claim 11, modified Kerner fails to explicitly discloses the bicycle tire repair device as claimed in claim 6, wherein the attaching portion is a flexible strap. Rather Topeak taught a rigid mount with screws.
Park teaches another bicycle tire repair device wherein the attaching portion is a flexible strap (230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Park in Kerner and Topeak for the purpose of providing a quicker means for mounting the tool to the bike without the requirement for tools to screw the mount into the frame of the bicycle.
Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner in view of Heitel (5,329,975).
In re claim 9, while Kerner discloses a push button valve actuator to open or close the channel between the two ends of the main body it fails to explicitly disclose the bicycle tire repair device as claimed in claim 1 further comprising a block ring retained in the channel, a valve insert movably disposed in the channel and selectively abutting against and detaching from the block ring, and a release control movably disposed on the main body and selectively urging the valve insert, wherein when the valve insert abuts 24 against the block ring, the channel is unable to fluidly interconnect the first 1 and the second ends of the main body, and wherein the release control is movable between a first position in which the valve insert abuts against the block ring and a second position in which the valve insert detaches from the block ring.
Heitel teaches another CO2 cartridge device (the same USPC classification of 141 as the present application as it relates to gas control, regardless it solves a similar problem) a block ring (ring shaped valve seat to which seal 86 of the valve insert 82 mates) retained in the channel, a valve insert (82) movably disposed in the channel and selectively abutting against and detaching from the block ring, and a release control (32) movably disposed on the main body and selectively urging the valve insert, wherein when the valve insert abuts against the block ring, the channel is unable to fluidly interconnect the first and the second ends of the main body, and wherein the release control is movable between a first position in which the valve insert abuts against the block ring and a second position in which the valve insert detaches from the block ring (figs.5a and 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Heitel in Kerner for the purpose of controlling the gas released from the CO2 cartridge, thereby reducing waste. 
In re claim 12, see the rejection of claim 3 above as similar reasoning applies. 
In re claim 13, see the rejection of claim 4 above as similar reasoning applies. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner in view of Heitel and further in view of Topeak.
In re claim 14, Kerner and Wu fail to show but Topeak teaches the limitations as rejected in claim 6 above. The rationale for combining is the same as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753